Mr. JUSTICE CRAVEN delivered the opinion of the court: Defendant, William H. Nelson, after a jury trial, was convicted of burglary and theft over $150 (Ill. Rev. Stat. 1977, ch. 38, pars. 19 — 1, 16— 1). On appeal, he argues that his conviction should be overturned because of conflict-of-interest problems raised when McLean County assistant public defenders represented both him and his codefendant. We agree.  It is well established in Illinois law that where a potential conflict threatened adequacy of representation at trial, reversal is necessary without any showing of actual prejudice. (People v. Coslet (1977), 67 Ill. 2d 127, 364 N.E.2d 67; People v. Ware (1968), 39 Ill. 2d 66, 233 N.E.2d 421.) It is enough that there be a showing that the attorney had a commitment to some other person or cause adverse to defendant’s interest. (People v. Spicer (1978), 61 Ill. App. 3d 748, 378 N.E.2d 169; People v. Freeman (1978), 60 Ill. App. 3d 794, 377 N.E.2d 107.) While the bare fact that the attorney also represents a codefendant is not enough to invoke the per se rule, the facts in this case demonstrate an actual conflict between the codefendants sufficient to raise a presumption of adverse interest. Defendant repeatedly attempted to call his codefendant as a witness, but the codefendant, after consultation with his attorney, pleaded the fifth amendment. It should have been apparent to the trial court that defendant’s desire to secure the codefendant’s testimony was at odds with the best interests of that codefendant, and therefore created a conflict between the two.  While the defendant and codefendant here were not actually represented by the same individual, both were assistant public defenders. In conflict-of-interest disputes, assistant public defenders are treated as one lawyer or at least as though they were members of the same firm. (People v. Meng (1977), 54 Ill. App. 3d 357, 369 N.E.2d 549; People v. Benford (1975), 31 Ill. App. 3d 892, 335 N.E.2d 106; People v. Freeman (1978), 60 Ill. App. 3d 794; 377 N.E.2d 107.) A panel of this court has recognized an exception where the public defender’s office is decentralized, and those cases arose in counties where assistant public defenders were appointed by the circuit court, rather than by one public defender. (People v. Puckett (1979), 70 Ill. App. 3d 743, 388 N.E.2d 1293; People v. South (1979), 70 Ill. App. 3d 245, 387 N.E.2d 1294.) In People v. Robinson (Oct. 2, 1979, Nos. 50830, 50901, 51044 cons.),_Ill. 2d_, -N.E.2d-, the supreme court, in an in-depth consideration of the conflict opinions and rule, concluded that joint representation of multiple criminal defendants is not per se violative of the guarantee of effective assistance of counsel. Such frequently presents the potential for denial of that right. In substance, the supreme court seems to indicate that there has to be an ad hoc examination of the facts, and circumstances, and degree of conflict. Viewing this record within the limitations discussed in Robinson, we see a conflict of interest arising out of the multiple representation where a single defender or individual defenders represent multiple defendants and for one reason or another conflicting interests occur at or during trial. The niceties of the organization of the public defender’s office, indeed whether organized pursuant to or contrary to the statutory scheme, are not dispositive of the issue. A defendant is entitled to representation by counsel who does not have an obligation to another and who does not have a conflict. If there is a conflict, Illinois long has had and continues to have a per se rule. (See People v. Fife (1979), 76 Ill. 2d 418.) The showing of the conflict is sufficient for reversal without any effort to find the existence of prejudice and certainly without any effort to quantify the degree of prejudice. Here, the assistant public defenders were part and parcel of one office, and that office had the ultimate responsibility for their actions, and conflicts existed specifically the same as those found in Meng, Benford, and Freeman. Thus, this case does not technically fall within the exceptions sought to be engrafted on the rule by the opinions in Puckett and South.  Nor can it be said that the possibility of a conflict was not brought to the trial court’s attention. Though no formal motion for substitution of counsel was made on that basis at trial or in the post-trial motion, the trial court had ample opportunity to observe that the defendant and codefendant were at odds over the question of codefendant’s testimony. It was incumbent upon the trial court judge to secure appointment of independent counsel when that conflict became obvious. The composition of the McLean County public defender’s office was described to this court in an affidavit attached to the State’s brief, and defendant has registered an objection to this method of bringing facts to the attention of the appellate court. While the procedure was inappropriate, there is no dispute over the facts alleged in that affidavit, and consequently no reason to remand for proper submission of evidence. For the reasons stated above, this cause is reversed and remanded for a new trial. Reversed and remanded for a new trial. REARDON, P. J., concurs.